UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51371 LINCOLN EDUCATIONAL SERVICES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 57-1150621 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 200 Executive Drive, Suite 340 West Orange, NJ (Address of principal executive offices) (Zip Code) (973)736-9340 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of May 4, 2011, there were 22,580,629 shares of the registrant’s common stock outstanding. LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES INDEX TO FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets at March 31, 2011 and December 31, 2010 (unaudited) 1 Condensed Consolidated Statements of Income for the three months ended March 31, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 6. Exhibits 23 Index PART I –FINANCIAL INFORMATION Item 1. Financial Statements LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, less allowance of $21,990 and $24,960 at March 31, 2011 and December 31, 2010, respectively Inventories Prepaid income taxes - Deferred income taxes, net Prepaid expenses and other current assets Total current assets PROPERTY, EQUIPMENT AND FACILITIES - At cost, net of accumulated depreciation and amortization of $117,356 and $111,164 at March 31, 2011 and December 31, 2010, respectively OTHER ASSETS: Noncurrent receivables, less allowance of $1,797 and $2,033 at March 31, 2011 and December 31, 2010, respectively Deferred finance charges, net Deferred income taxes, net Goodwill Other assets, net Total other assets TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 1 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) (Continued) March31, December31, LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt and lease obligations $ $ Unearned tuition Accounts payable Accrued expenses Dividends payable Advanced payments from federal funds 98 Income taxes payable Other short-term liabilities Total current liabilities NONCURRENT LIABILITIES: Long-term debt and lease obligations, net of current portion Pension plan liabilities, net Accrued rent Other long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, no par value - 10,000,000 shares authorized, no shares issued and outstanding at March 31, 2011 and December 31, 2010 - - Common stock, no par value - authorized 100,000,000 shares at March 31, 2011 and December 31, 2010, issued and outstanding 28,328,299 shares at March 31, 2011 and 28,109,987 shares at December 31, 2010 Additional paid-in capital Treasury stock at cost - 5,910,541 shares at March 31, 2011 and December 31, 2010, respectively ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 2 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, REVENUE $ $ COSTS AND EXPENSES: Educational services and facilities Selling, general and administrative (Gain) loss on sale of assets ) 4 Total costs & expenses OPERATING INCOME OTHER: Interest income 3 1 Interest expense ) ) Other income 6 - INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ $ Basic Net income per share $ $ Diluted Net income per share $ $ Weighted average number of common shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements. 3 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (In thousands, except share amounts) (Unaudited) Accumulated Additional Other Common Stock Paid-in Treasury Retained Comprehensive Shares Amount Capital Stock Earnings Loss Total BALANCE - January 1, 2011 $ $ $ ) $ $ ) $ Net income - Stock-based compensation expense Restricted stock - Stock options - Tax benefit of options exercised - - 91 - - - 91 Net share settlement for equity-based compensation ) - ) - - - ) Cash dividend declared true-up - ) - ) Exercise of stock options - BALANCE - March 31, 2011 $ $ $ ) $ $ ) $ See notes to unaudited condensed consolidated financial statements. 4 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred finance charges 90 89 Deferred income taxes ) (Gain) loss on disposition of assets ) 4 Provision for doubtful accounts Stock-based compensation expense Tax benefit associated with exercise of stock options ) ) Deferred rent (Increase) decrease in assets: Accounts receivable ) Inventories 23 Prepaid expenses and current assets ) Other assets ) ) Increase (decrease) in liabilities: Accounts payable ) Income taxes payable ) Accrued expenses ) ) Pension plan liabilities ) ) Advance from federal funds ) ) Unearned tuition ) Other liabilities Total adjustments Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Restricted cash Capital expenditures ) ) Proceeds from sale of property and equipment 26 - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on borrowings ) ) Proceeds from exercise of stock options Tax benefit associated with exercise of stock options 91 Net share settlement for equity-based compensation ) ) Dividends paid ) - Principal payments under capital lease obligations ) ) Net cash used in financing activities ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ See notes to unaudited condensed consolidated financial statements. 5 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) (Continued) Three Months Ended March 31, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ $ Income taxes $ $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Liabilities accrued for the purchase of fixed assets $ $ See notes to unaudited condensed consolidated financial statements. 6 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2 (In thousands, except share and per share amounts and unless otherwise stated) (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Activities – Lincoln Educational Services Corporation and subsidiaries (the “Company”) is a provider of diversified career-oriented post-secondary education. The Company offers recent high school graduates and working adults degree and diploma programs in five areas of study: health sciences, automotive technology, skilled trades, business and information technology and hospitality services. The Company currently has 45 schools in 17 states across the United States. Basis of Presentation – The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission and in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Certain information and footnote disclosures normally included in annual financial statements have been omitted or condensed pursuant to such regulations.These statements which should be read in conjunction with the December 31, 2010 consolidated financial statements of the Company reflect all adjustments, consisting solely of normal recurring adjustments, necessary to present fairly the consolidated financial position, results of operations, and cash flows for such periods.The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2011. The unaudited condensed consolidated financial statements include the accounts of the Company and its subsidiaries.All significant intercompany accounts and transactions have been eliminated. Use of Estimates in the Preparation of Financial Statements – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period.On an ongoing basis, the Company evaluates the estimates and assumptions, including those related to revenue recognition, bad debts, fixed assets, goodwill and other intangible assets, stock-based compensation, income taxes, benefit plans and certain accruals.Actual results could differ from those estimates. Stock-Based Compensation –The accompanying condensed consolidated statements of income include stock-based compensation expense of approximately $1.3 million and $0.7 million for the three months ended March 31, 2011 and 2010, respectively.The Company uses the Black-Scholes valuation model and utilizes straight-line amortization of compensation expense over the requisite service period of the grant.The Company makes an estimate of expected forfeitures at the time options are granted. New Accounting Pronouncements In June2009, the Financial Accounting Standards Board issued an accounting standard on variable interest entities to address the elimination of the concept of a qualifying special purpose entity. This standard also replaces the quantitative-based risks and rewards calculation for determining which enterprise has a controlling financial interest in a variable interest entity with an approach focused on identifying which enterprise has the power to direct the activities of a variable interest entity and the obligation to absorb losses of the entity or the right to receive benefits from the entity. Additionally, it provides more timely and useful information about an enterprise’s involvement with a variable interest entity. The standard became effective for the Company on January 1, 2010.The adoption of this standard had no effect on the Company’s condensed consolidated financial statements. 7 Index 2. WEIGHTED AVERAGE COMMON SHARES The weighted average number of common shares used to compute basic and diluted income per share for the three months ended March 31, 2011 and 2010, respectively, was as follows: Three Months Ended March 31, Basic shares outstanding Dilutive effect of stock options Diluted shares outstanding For the three months ended March 31, 2011 and 2010, options to acquire 313,333 and 51,000 shares, respectively, were excluded from the above table because they have an exercise price that is greater than the average market price of the Company’s common stock and therefore their impact on reported earnings per share would have been antidilutive. 3. GOODWILL AND OTHER INTANGIBLE ASSETS The carrying amount of goodwill at March 31, 2011 is as follows: Goodwill $ Accumulated impairment losses ) $ There have been no changes in the carrying amount of goodwill from December 31, 2010 through March 31, 2011. The Company reviews intangible assets for impairment when indicators of impairment exist.Annually, or more frequently if necessary, the Company evaluates goodwill for impairment, with any resulting impairment reflected as an operating expense. Intangible assets, which are included in other assets in the accompanying condensed consolidated balance sheets, consist of the following: Student Contracts Indefinite Trade Name TradeName Accreditation Curriculum Non-compete Total Gross carrying amount at December31, 2010 $ Gross carrying amount at March31, 2011 Accumulated amortization at December31, 2010 - - Amortization 3 - 22 - 29 Accumulated amortization atMarch31, 2011 - - Net carrying amount atMarch31, 2011 $
